Citation Nr: 0122079
Decision Date: 08/17/01 	Archive Date: 09/12/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-10 489	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tendonitis of the left ankle.

2.  Entitlement to a rating in excess of 10 percent for tendonitis of the right ankle.


REPRESENTATION

Appellant represented by:	Christopher A. Glaser, Attorney at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


 REMAND

The veteran had service in the United States Army Reserve.  Her service included, in pertinent part, a period of active duty for training from July 31 to August 13, 1994.

By a decision entered in August 2000, the Board of Veterans Appeals (Board) found that the veteran was entitled to separate 10 percent evaluations, but no more, for service-connected tendonitis of each ankle.  The Board also reopened a claim for service connection for Parkinsons disease, determined that it was well grounded, and remanded it to the RO for additional development.  (That portion of the veterans appeal is still pending at the RO.)

The veteran appealed the Boards decision to the United States Court of Appeals for Veterans Claims (Court), challenging that portion of the decision that had denied evaluations in excess of 10 percent for tendonitis of each ankle.  Thereafter, in May 2001, the parties to the appeal filed a Joint Motion for Remand and to Stay Proceedings (joint motion).  In the joint motion, the parties agreed that the Boards decision should be vacated, and the matter remanded, due to the enactment in November 2000 of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), and the Courts subsequent decision in Holliday v. Principi, 14 Vet. App. 280 (2001).  The parties further agreed that, on remand, the Board should:  (1) address the applicability of 38 C.F.R. § 3.321 and Diagnostic Code 5262; (2) address the significance of the statement in the report of a May 1999 VA examination to the effect that the veteran has not worked since then; and (3) afford the veteran a new examination.  By order dated in May 2001, the Court granted the joint motion, vacated that portion of the Boards decision that had denied evaluations in excess of 10 percent for tendonitis of each ankle, and remanded the matter to the Board.

In light of the Courts May 2001 order, further development of the veterans tendonitis claims is required.  Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO must review the veterans claims file and ensure that all notification and development required by the VCAA is completed.  In particular, the RO should ensure that the new notification requirements and development procedures set forth at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001) are fully complied with and satisfied.

2.  As part of the development required under the new law, the RO should take action to ensure that all relevant and obtainable records of VA and/or private treatment have been procured for association with the veterans claims folder.  The RO should contact the veteran and ask her to provide a list containing the names and addresses of all medical care providers who have treated her for difficulties with her ankles.  She should be requested to include the dates of treatment as well, if at all possible.  After procuring any necessary releases, the RO should make reasonable efforts to obtain any records of relevant treatment that have not already been associated with the veterans claims file.  The ROs efforts should include efforts to obtain copies of relevant records of treatment from a Dr. Katzel, as referred to in a November 1998 report from Pierre Girard, M.D.; from Adolpho Millan, M.D., as referred to in a May 1998 Progress Note of record; and from Bhogendra Khanal, M.D., as referred to in a March 1998 report from Atlantis Orthopaedics.  The ROs efforts should also include another attempt to procure a complete set of clinical records from Monica A. Walker, M.D. (dating back to the time of the veterans initial visit in 1994), and from Dr. Charissee E. Dunn.  The RO should, in addition, obtain copies of records of any VA treatment the veteran may have undergone since the time that such records were last received in March 2000, and should make efforts to obtain copies of the medical records underlying the Social Security Administrations August 1998 decision to award the veteran disability benefits.  If the RO is unable to obtain all of the relevant records sought, the RO should notify the veteran of that fact; identify the records that it is unable to obtain; briefly explain to the veteran the efforts it has made to obtain the records; and describe any further action to be taken on her claim.

3.  After the foregoing development has been completed, the RO should arrange to have the veteran scheduled for an examination of her ankles.  The examiner should review the claims folder, and should indicate in the report of the examination that the claims folder has been reviewed.  The examiner should provide a detailed discussion of the functional impairment caused by service-connected tendonitis of the veterans ankles, and how tendonitis alone affects her employability.  The examiner should indicate, with respect to each ankle, whether the joint is ankylosed and, if so, whether it is ankylosed in plantar flexion less than 30 degrees, between 30 and 40 degrees, or more than 40 degrees; whether it is ankylosed in dorsiflexion between zero and 10 degrees, or more than 10 degrees; and whether there is any abduction, adduction, inversion, or eversion deformity.  If the veteran has motion in either ankle, range of motion studies should be performed.  The examiner should first record the range of motion observed in each ankle on clinical evaluation, in terms of degrees.  If there is clinical evidence of pain on motion, the examiner should indicate the point at which such pain begins.  Then, after reviewing the veterans complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically).  Specifically, the examiner should indicate, with respect to each ankle, whether the overall disability picture, in terms of limited motion, and including any weakness, excess fatigability, incoordination, and/or pain due to repeated use or flare-ups, is best equated with (a) slight, (b) moderate, or (c) marked limitation of motion.  If the veteran has limitation of function in either ankle due to disability that is not service-related, the examiner should, to the extent feasible, describe the level of disability due to the service-related disability alone.  The examiner should also indicate whether the veteran has any malunion or nonunion of the tibia and/or fibula and, if so, whether such impairment can in any way be attributed to service or the service-connected tendonitis of the veterans ankles.  Any testing deemed necessary should be completed, and a complete rationale for all opinions should be provided.

4.  The RO should thereafter take adjudicatory action on the claims here in question.  In so doing, the RO should make a determination as to whether referral is warranted for consideration of an extraschedular evaluation, pursuant to 38 C.F.R. § 3.321(b)(1), giving attention to, among other things, a statement in the report of a May 1999 VA examination to the effect that the veteran has not worked since then.  The RO should also consider whether it would be appropriate to rate the veterans disability under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  If any benefit sought is denied, a supplemental statement of the case (SSOC) should be issued.  The SSOC should contain, among other things, a summary of, and citation to, 38 C.F.R. § 3.321(b)(1) and 4.71a, Diagnostic Code 5262.

After the veteran and her representative have been given an opportunity to respond to the SSOC, the claims folder should be returned to this Board for further appellate review.  No action is required of the veteran until she is notified by the RO; however, she is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2000).

The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.  The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory Notes).  In addition, the Veterans Benefits Administrations Adjudication Procedure Manual, M21-1, Part IV, directs ROs to provide expeditious handling of 
 all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).
